Citation Nr: 0712424	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  06-02 829	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1943 to January 
1951.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2005 rating action that denied service 
connection for bilateral hearing loss.

In his December 2005 Substantive Appeal, the veteran 
requested a Board hearing at the RO.  In a March 2006 written 
statement, the veteran cancelled his hearing request.

In April 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to the provisions of 
38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2006).

For reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the appellant when 
further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all development action needed to fairly adjudicate the claim 
on appeal has not been accomplished.

The veteran contends that his current hearing loss is a 
result of acoustic trauma during his naval service around 
ships' motors and large guns.  He asserts that he was not 
afforded any hearing protection. 

Appellate review discloses that the veteran's military 
occupational specialties during his naval service were as a 
motor machinist's mate 2nd class, and as a gas engine 
repairman.  The service medical records include an 
examination report during September 1950 hospitalization that 
showed partial deafness to the spoken voice at least, and 
decreased reception.  Post-service private medical records 
from 1982 to 1986 show hearing that was outside normal limits 
bilaterally.  

In April 2007, the veteran's representative requested that 
the veteran be afforded a VA audiological examination to 
determine whether there is a nexus between military service 
and any current hearing loss.  In view of the clinical 
finding in service and post service, the Board finds that the 
RO should arrange for the veteran to undergo a VA 
audiological examination to obtain information needed to 
equitably adjudicate this claim.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims folder a copy of the notice of the date and time 
of the examination sent to him by the pertinent VA medical 
facility. 
  
The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:
    
1.  The RO should arrange for the veteran 
to undergo VA audiological examination.  
The entire claims folder must be made 
available to examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should review the claims 
folder and determine whether the veteran 
currently has hearing loss disability 
that meets the VA criteria of 38 C.F.R. 
§ 3.385 (2006), and if so, render an 
opinion, consistent with the clinical 
findings and sound medical principles, as 
to whether it is at least as likely as 
not (i.e., there is at least a 50% 
probability) that any such hearing loss 
disability (a) had its onset during 
military service; (b) is the result of an 
inservice injury or disease, including 
acoustic trauma; or (c) may otherwise be 
associated with service.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

2.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


